Case 15-23442        Doc 53     Filed 01/28/19     Entered 01/28/19 16:29:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 23442
         Twanda Latrice Greene

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/08/2015.

         2) The plan was confirmed on 09/03/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/07/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/24/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $18,742.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23442              Doc 53          Filed 01/28/19    Entered 01/28/19 16:29:07                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $18,395.00
           Less amount refunded to debtor                                $1,076.04

 NET RECEIPTS:                                                                                             $17,318.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,710.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $720.56
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,430.56

 Attorney fees paid and disclosed by debtor:                           $290.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured      1,911.00       1,874.59         1,874.59        223.99        0.00
 AT T Wireless                             Unsecured      1,541.00            NA               NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured         415.00        440.00           440.00          52.58       0.00
 BMG Internet Payday LOAN - SMA            Unsecured         603.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         900.00      1,106.78         1,106.78        132.25        0.00
 Comcast                                   Unsecured         507.00           NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         300.00        373.22           373.22          44.60       0.00
 GM Financial                              Unsecured      7,233.00            NA               NA            0.00       0.00
 HSBC BANK Nevada N.A.                     Unsecured         436.00           NA               NA            0.00       0.00
 Illinois Collection Service               Unsecured         114.00           NA               NA            0.00       0.00
 Illinois Department of Revenue            Unsecured         500.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority          300.00      4,307.68         4,307.68      4,307.68        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        657.31           657.31          78.54       0.00
 Internal Revenue Service                  Priority       4,689.00       3,746.64         3,746.64      3,746.64        0.00
 Internal Revenue Service                  Unsecured           0.00      2,397.58         2,397.58        286.49        0.00
 IRS Non-Priority                          Unsecured      2,029.00            NA               NA            0.00       0.00
 Little Company Of Mary Hospital           Unsecured         150.00           NA               NA            0.00       0.00
 Peoples Energy Corp                       Unsecured         700.00      1,234.73         1,234.73        147.54        0.00
 Porania LLC                               Unsecured           0.00        510.00           510.00           0.00       0.00
 Porania LLC                               Unsecured           0.00        350.00           350.00           0.00       0.00
 Porania LLC                               Unsecured           0.00        350.00           350.00          41.82       0.00
 Porania LLC                               Unsecured           0.00        510.00           510.00          60.94       0.00
 Portfolio Recovery Associates             Unsecured           0.00        436.14           436.14          52.11       0.00
 Sprint                                    Unsecured      1,256.00            NA               NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA          82.82            82.82           9.97       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        3,227.58       3,227.58         3,227.58      3,227.58        0.00
 TNB - Target                              Unsecured           0.00           NA               NA            0.00       0.00
 United Student Aid Funds Inc (USAF)       Unsecured      3,923.00       3,947.53         3,947.53        475.67        0.00
 Wow Cable                                 Unsecured         400.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23442        Doc 53      Filed 01/28/19     Entered 01/28/19 16:29:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $3,227.58          $3,227.58              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $3,227.58          $3,227.58              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,054.32          $8,054.32              $0.00
 TOTAL PRIORITY:                                          $8,054.32          $8,054.32              $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,270.70          $1,606.50              $0.00


 Disbursements:

         Expenses of Administration                             $4,430.56
         Disbursements to Creditors                            $12,888.40

 TOTAL DISBURSEMENTS :                                                                     $17,318.96


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
